ORDER CONDITIONALLY REVOKING PROBATION AND IMPOSING SUSPENSION

On August 29, 2001, the Court suspended Respondent from the practice of law for six months, without automatic reinstatement. See In re Atanga, 754 N.E.2d 498 (Ind.2001). On February 5, 2006, this *778Court reinstated Respondent with probation for a period of one year with one condition — that he reimburse his former clients C.D. and Y.M. the sums of $4,000 and $500 respectively.
On January 23, 2007, the Commission filed a verified motion to revoke Respondent’s probation, pursuant to Admission and Discipline Rule 23(17.2), asserting Respondent violated the conditions of probation by failing to pay his former clients any of the moneys he was ordered to pay. Although Respondent has since paid Y.M. in full and has paid $1000 to C.D., the Commission filed a report on May 15, 2007, stating Respondent has failed to pay the balance to C.D. Respondent has filed nothing to dispute this assertion.
Being duly advised, the Court ORDERS that Respondent’s probation be revoked and that Respondent be suspended for a period of not less than six months, without automatic reinstatement, beginning September 21, 2007. Respondent shall fulfill all the duties of a suspended attorney under Admission and Discipline Rule 23(26). At the conclusion of that period, Respondent may petition this Court for reinstatement to the practice of law in this state, provided he pays the costs of this proceeding, fulfills his duties as a suspended attorney, and satisfies the requirements for reinstatement of Admission and Discipline Rule 23(4).
If the Commission, however, files a report that Respondent has paid C.D. in full on or before September 21, 2007, the Court will vacate this order and the suspension shall not take effect. The costs of this proceeding are assessed against Respondent.
The Court directs the Clerk to serve a copy of this Order upon Respondent and the Executive Secretary by personal service or by certified mail return receipt requested. The Court further directs the Clerk to forward a copy of this Order to the hearing officer if one has been appointed and to all other entities entitled to notice under Admission and Discipline Rule 23(3)(d).
All Justices concur.